Citation Nr: 0717124	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-03 183A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
left ear hearing loss.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
right ear hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision by the RO in Washington, DC.

In August 2003, the veteran filed an additional claim for 
service connection for a bilateral knee disability.  But 
since this additional claim has not been adjudicated by the 
RO, much less denied and timely appealed to the Board, it is 
referred to the RO for appropriate development and 
consideration.  38 C.F.R. § 20.200 (2006).

Since the claims that are on appeal must be further developed 
before being decided, the Board is remanding them to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In a February 2004 statement, the veteran reported that while 
stationed at McGuire Air Force Base he made frequent visits 
to sick call for his claimed disabilities.  He said the 
records of that treatment would show he reported to sick call 
on more than one occasion due to acoustic trauma, 
hypertension and diabetes.  In light of his insistence that 
some of his service medical records (SMRs) are missing, the 
AMC needs to determine whether this is indeed the case and, 
if so, obtain these additional records.  See 38 C.F.R. 
§ 3.159(c)(2) and (3).



Also, throughout the course of his appeal the veteran has 
reported receiving treatment for his claimed disabilities at 
various facilities.  More specifically, he has claimed 
receiving treatment at the Washington Clinic from 1970 to 
1979; the VA Hospital in Washington, DC; and at Holy Cross 
Hospital.  As all of these records are potentially pertinent 
to his claims, they should be obtained and associated with 
the other evidence in his claims file for consideration.  
See 38 C.F.R. § 3.159(c)(1) and (c)(2).

As well, in February 2004 the veteran submitted a form on 
which he indicated that he wanted a hearing at the RO before 
a local Decision Review Officer (DRO).  It appears that, in 
response to this request, the RO scheduled a hearing for 
March 2004, but a notation on the hearing notification letter 
shows the RO canceled the hearing.  There is no indication as 
to exactly why the hearing was canceled - except that the 
veteran's representative (The American Legion) indicated it 
would initiate another hearing request once new evidence had 
been received, and nothing in the file shows the veteran has 
altogether canceled his request for a hearing.  So he must be 
scheduled for this type of hearing before deciding his 
appeal.  See 38 C.F.R. § 20.700 (2006).

Lastly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), a 
precedent decision issued on March 31, 2006, during the 
pendency of this appeal, the U. S. Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the Veterans Claims 
Assistance Act (VCAA) requires VA to provide the veteran with 
notice of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial (i.e., 
material evidence).  See Kent, 20 Vet. App. at 10-11.  
The veteran has not received this requisite notice.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  To comply with Kent, send the 
veteran a VCAA letter notifying him of 
the specific evidence necessary to 
substantiate the element or elements of 
his claims for hypertension and hearing 
loss that were found insufficient in 
the prior, unappealed, denials.

2.  Contact the National Personnel 
Records Center (NPRC), or other 
appropriate authority, and request all 
outstanding sick call and morning 
reports showing the veteran was 
evaluated and/or placed on sick call 
while stationed at McGuire Air Force 
Base in New Jersey for injury or 
illness due to acoustic trauma 
(hearing loss), hypertension or 
diabetes.  Provide the appropriate 
source(s) with all information 
necessary to conduct this records 
search, such as the veteran's service 
dates, units of assignment, etc.

3.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment.  This includes, but is not 
limited to, (a) records of his 
treatment at the Washington Clinic from 
1970 to 1979, (b) records of his 
treatment at the VA Medical Center in 
Washington, DC, and (c) records of his 
treatment at Holy Cross Hospital.



4.  Re-schedule the veteran for a 
hearing with a local DRO.  Notify the 
veteran of the date, time, and location 
of his hearing.  Put a copy of this 
letter in his claims file.  If, for 
whatever reason, he changes his mind 
and elects not to have this hearing or 
fails to report for it on the date 
scheduled, also document this in his 
claims file.

5.  Then readjudicate the claims in 
light of the additional evidence 
submitted and otherwise obtained since 
the statement of the case (SOC) in 
December 2003.  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them 
time to respond to it before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



